Citation Nr: 0217988	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-02 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant submitted a timely appeal regarding 
an earlier effective date for a grant of dependency and 
indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1951 
to January 1953; he died on October [redacted], 1983.  The 
appellant is his surviving spouse.

This matter arises from a December 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  Following the 
RO's compliance with the procedural requirements set forth 
in 38 U.S.C.A. § 7105 (West 1991), the case was forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
consideration.  After reviewing the appellate record, the 
Board finds that the issue in this case is that stated on 
the cover page of this decision.

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative 
which was accepted by the Board under the provisions of 
38 C.F.R. § 20.1304(a) and (b), as well as any such 
evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), was required to be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a Supplemental Statement of the Case (SSOC) 
unless that procedural right was waived by the appellant 
or representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could 
be fully allowed on appeal without such referral.  

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations 
and Rules of Practice to permit the Board to obtain 
evidence, clarify the evidence, cure a procedural defect, 
or perform any other action essential for a proper 
appellate decision in any appeal properly before it 
without having to remand the appeal to the AOJ.  The new 
rules also permit the Board to consider additional 
evidence without having to refer the evidence to the 

AOJ for initial consideration and without having to obtain 
the appellant's waiver.  In particular, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) in its 
entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002), were effective as of February 22, 2002.  
The amendments apply to appeals for which the Notice of 
Disagreement (NOD) was filed on or after February 22, 
2002, and to appeals pending, whether at the Board, the 
United States Court of Appeals for Veterans Claims, or the 
United States Court of Appeals for the Federal Circuit, on 
February 22, 2002.  Also, as stated in the Supplementary 
Information that accompanied the final amendments, these 
rules and rule changes apply "to all pending appeals."  67 
Fed. Reg. 3,099, 3,103-104.  The appellant submitted 
additional evidence to the RO on July 8, 2002; the RO then 
forwarded that evidence to the Board on August 19, 2002.  
The Board will consider it accordingly.

During the pendency of this appeal, the appellant raised 
the additional issue of entitlement to accrued benefits.  
That matter has not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  Nor is it "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, it 
is referred to the RO for all action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  By rating decision dated December 12, 1997, the RO 
denied the appellant an earlier effective date for a grant 
of DIC benefits; the appellant was notified of that 
decision by letter dated January 9, 1998.  

3.  The appellant's notice of disagreement with the RO's 
December 1997 rating decision was received by the RO on 
December 16, 1998; in response, the RO issued the 
appellant a statement of the case on December 31, 1998.  

4.  The appellant did not request an extension of the time 
limit for submitting a substantive appeal until December 
27, 1999; her substantive appeal first was received by the 
RO on January 31, 2000.  


CONCLUSION OF LAW

The appellant's substantive appeal regarding an earlier 
effective date for a grant of DIC benefits was not timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any 
claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the appellant of 
evidence and information necessary to substantiate her 
claim, inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information, and 
inform her of her appellate rights.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b) 
(2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By letter dated September 16, 2002, the Board notified the 
appellant of the specific facts in question regarding the 
timeliness of her appeal; an attachment to that 
correspondence contained the laws, regulations, and 
pertinent opinions of VA's General Counsel.  Thus, she was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  She also was given an opportunity 
to submit additional evidence in support of her claim.  
Her response to that letter has been made a permanent part 
of the appellate record.  Thus, all relevant facts have 
been properly developed, and all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  Finally, in view of the relatively narrow 
questions of law and fact on which this case turns, the 
Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  


II.  Timeliness of Appeal Regarding an Earlier Effective 
Date
For a Grant of DIC Benefits

The appellant contends that she timely appealed the RO's 
denial of an earlier effective date regarding the grant of 
DIC benefits based upon her husband's demise.  In support, 
she submitted correspondence that she had received from 
the RO dated in January and May 2000 that indicated that 
she had until March 1, 2000, in which 
to submit her substantive appeal.  She asserts that 
because her substantive appeal, in fact, was received at 
the RO on January 31, 2000, it was timely submitted.

All questions in a matter which, under Section 511(a) 
(West 1991) of this title are subject to a decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made 
by the Board.  See 38 U.S.C.A. § 7104(a) (West 1991).  
Appellate review will be initiated by a notice of 
disagreement, and completed by a [timely] substantive 
appeal after the statement of the case is furnished as 
prescribed.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  A substantive appeal must be filed within 60 
days from the date that the [RO] mails the statement of 
the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the 
notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  In this 
regard, an extension of the 60-day period for filing a 
substantive appeal may be granted for good cause; however, 
such a request must be made prior to expiration of the 
time limit for filing the substantive appeal.  See 
38 C.F.R. § 20.303.

The facts are as follows.  By rating decision dated 
December 12, 1997, the RO determined that the appellant 
was not entitled to an earlier effective date for a grant 
of DIC benefits based upon her husband's death.  She was 
notified by VA of that decision by letter dated January 9, 
1998.  In response, the appellant submitted a notice of 
disagreement that was received at the RO on December 16, 
1998.  The RO then sent her a statement of the case on 
December 31, 1998.  That letter informed 
her that she "must file [her] appeal with [the RO] within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying [her] of the action that [she] have 
appealed."  She was further informed in bold type that if 
the RO did not "hear from you within this period, we will 
close your case."  She also was informed that if she 
needed more time to file her appeal she should request an 
extension before the time limit for filing her appeal 
expires.  In a letter received at the RO on December 27, 
1999, the appellant referred 
to the RO's December 31, 1998 correspondence (that 
included a statement of the case), and indicated that she 
needed additional time in which to perfect her appeal.  
The RO then informed the appellant that she had until 
February 1, 2000 in order to continue the appellate 
process.  The appellant's substantive appeal subsequently 
was received at the RO on January 31, 2000.

The question for Board consideration is whether the 
appellant's substantive appeal was timely received.  At 
first blush, it would appear so; the correspondence sent 
to her by the RO on January 20, 2000 indicates as much, 
given that the appellant's substantive appeal was received 
within the time frame specified by the RO.  However, the 
Board, rather than the RO, has the authority to adjudicate 
or address in the first instance the question of the 
timeliness of a substantive appeal, and may dismiss an 
appeal in the absence of a timely filed substantive 
appeal.  See VAOPGCPREC 9-99 (August 18, 1999).  

The facts indicate that the RO granted the appellant an 
extension erroneously.  As previously indicated, the 
appellant was first notified of the denial of the benefit 
sought on appeal by correspondence dated January 9, 1998.  
She had one year in which to submit a notice of 
disagreement.  She did so; her notice of disagreement was 
received on December 16, 1998.  However, she had only 60 
days to respond to the statement of the case subsequently 
sent to her by the RO on December 31, 1998, or 
alternatively, in which to request an extension of time 
for filing her substantive appeal.  (The Board notes in 
passing that the law also provides that she could perfect 
her appeal within one year of the date of notice of the 
determination being appealed.  Since the date of notice 
was January 9, 1998, one year from that date was earlier 
than the 60-day period from the date of the statement of 
the case.  Therefore, the one year deadline from the date 
of notice of the determination was less favorable for her 
and could not avail her on the facts of this case.)  

Her request for an extension was not received until 
December 27, 1999.  Because this was submitted well after 
the allowable 60-day period had expired, and because her 
substantive appeal also was received well beyond the 
allowable 60-day period, her substantive appeal was not 
timely filed.  Absent a timely substantive appeal, the 
Board currently is without appellate jurisdiction to 
consider the issue that has been certified for appeal.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a) (2002).  

In reaching this decision, the Board also has carefully 
considered whether the RO's erroneous grant of an 
extension of the time limit that the appellant had in 
which to submit a substantive appeal may have misled the 
appellant into filing an untimely substantive appeal.  
Such is not the case.  The Board notes that it was only 
after the appellant had submitted an untimely request for 
an extension in which to submit her substantive appeal 
that the RO furnished her with inaccurate information 
regarding appellate guidelines.  Because the appellate 
time frame had already expired, misinformation furnished 
by the RO could not have adversely affected the claimant's 
appellate rights.  As such, there is no basis to conclude 
that actions by the Department of Veterans Affairs 
compromised the appellant's ability to submit a timely 
substantive appeal.  Accordingly, the Board finds that the 
appellant was not prejudiced by any action taken by the RO 
during the pendency of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).



ORDER

Because the Board lacks jurisdiction, the claim of 
entitlement to an earlier effective date for a grant of 
DIC benefits is dismissed.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

